Casey, J.
Appeal from an order of the Family Court of Tompkins County (Barrett, J.), entered December 16, 1992, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to find respondent in willful violation of an order of support.
The record provides no basis to disturb Family Court’s dismissal of the petition. Petitioner’s allegations that respondent failed to make certain payments pursuant to orders of support are not supported by any evidence in the record. To the contrary, the only evidence in the record shows no arrears.
Mercure, J. P., Crew III and White, JJ., concur. Ordered that the order is affirmed, without costs.